Citation Nr: 1136300	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  11-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right leg arthritis.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and August 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Atlanta, Georgia, respectively, reopened the previously denied claim for service connection for a right foot disorder but denied the underlying de novo aspect of this appeal; and on appeal of a January 2011 rating decision that reopened a previously denied claim for service connection for right leg arthritis but denied the underlying de novo aspect of that appeal.

In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue whether of new and material evidence has been received to reopen a claim of service connection for right leg arthritis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  By an unappealed August 1997 decision, the Board denied service connection for a right foot disorder.  
2.  Evidence received after the August 1997 denial of service connection for a right foot disorder relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The Board's August 1997 denial of service connection for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2010).  

2.  Evidence received since the final August 1997 decision is new and material, and the claim for service connection for a right foot disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, he has a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the petition to reopen the previously denied issue of entitlement to service connection for a right foot disorder, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

The Veteran was initially denied service connection for a right foot disorder in August 1997 because the evidence did not show that it was incurred in or aggravated by his military service.  In other words, evidence of record did not reflect a nexus between any right foot disorder and his active duty.  After receiving notice of the August 1997 decision, the Veteran did not initiate an appeal of that denial.  Later, in October 2007, however, he applied to have his claim reopened.

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the August 1997 rating decision consisted of VA treatment records dated from February 1994 to April 1995, a VA examination in February 1995, and the Veteran's contentions, including testimony at August 1995 and June 1997 hearings before a decision review officer and a Veterans Law Judge, respectively.  The Veteran's service treatment records (STRs) are among those presumed to have been lost in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  His DD 214 shows that he was medically discharged from service.  A record dated in February 1994 shows that the Veteran reported developing a right foot deformity in childhood; x-rays in showed pes cavus, hammertoe deformities, mild spurring of the posterior and plantar aspects of the os calcis, and calcification in the distal gastrocnemius tendon; no fracture deformity was identified.  The impression of December 1994 x-rays was bilateral first metatarsophalangeal (MTP) degenerative joint disease with hallux valgus deformities, bilateral hammertoe deformities, more severe on the right, and bilateral calcaneal degenerative spurring.  The Veteran reported to the February 1995 VA examiner that he had relative weakness and hammertoe deformity in the right foot prior to enlistment, and that treatment in service of an internal arch support aggravated his condition.  He reported that he was medically discharged from service as a result of his foot.  The Veteran's pertinent diagnoses were neurological deficit of the right lower extremity and bilateral pes cavus, more pronounced on the right.  No opinion as to the etiology was provided.

At the August 1995 hearing, the Veteran testified that he had a corn on his foot prior to service and that treatment for the corn consisting of a leather covered steel bar inserted into the arch of his shoe aggravated his condition and caused him to limp.  He also testified that he received a medical discharge from service because of his right foot.  He further testified being treated by a private physician shortly after discharge, but that the physician is deceased and the records were not available.  At his June 1997 hearing, the Veteran testified that he did not have any pre-existing right foot disorders and that ill-fitting shoes in basic training caused his foot problems, and that the steel bar in his shoes caused his feet to become hammertoed.  No medical records had been provided to show that the Veteran had a right foot disorder incurred in service or that he had a preexisting right foot disorder that was aggravated by his service.

Accordingly, at the time of the denial of the claim for service connection for a right foot disorder in August 1997, the claims folder contained no competent evidence of a nexus to the Veteran's military service.  Thus, the Board, in August 1997, denied the claim of service connection for a right foot disorder.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.11003 (2010).  

The relevant evidence received since the August 1997 denial consists of statements from the Veteran's wife and a friend dated in September 2007, a nexus opinion from P.C., M.D., high school records showing that the Veteran played football, and the Veteran's contentions, including his testimony at the May 2011 hearing.  The Veteran's wife's statement shows that the Veteran was healthy prior to service and was crippled in his right foot and required medical treatment when discharged from service.  The friend statement indicates that he attended high school with the Veteran and that the Veteran was medically discharged from service due to development of a right foot disorder in service.  Dr. P.C. diagnosed the Veteran with severe metatarsalgia, painful and contracted hammertoes, and traumatic arthritis.  He opined that based on the Veteran's report of fracturing his foot in service, the Veteran's current condition might have resulted from his military injury.  The Veteran testified that he became hammertoed in basic training and that he was treated with a steel rod inserted into the arch of his shoe, which made his condition worse.  He also testified that he saw a private physician after being discharged from service, who informed him that he had three broken bones that had mended improperly.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a right foot disorder-namely, evidence that the onset of the Veteran's right foot problems occurred in service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the onset of his symptomatology being in service and a continuity of symptomatology in service.  His assertions are supported by his friend's and his wife's statements.  Furthermore, the letter from Dr. P.C. provides evidence of a nexus between the Veteran's current right foot disorders and his military service.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran contends that he has a right foot disorder that was incurred in service.  His DD 214 shows that he was medically discharged from service in October 1952; the specific medical reason is not shown.  As discussed above, the Veteran's STRs are among those thought to have been destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  See June 1994 NPRC report.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet.App. 46, 51 (1996).

As discussed above, according to post-service medical records, the earliest indication that the Veteran had right foot problems was in February 1994 when x-rays showed pes cavus, hammertoe deformities, mild spurring of the posterior and plantar aspects of the os calcis, and calcification in the distal gastrocnemius tendon.  A treatment record dated in February 1994 shows that the Veteran reported having a right foot deformity during childhood.  In December 1994 x-rays revealed bilateral first MTP degenerative joint disease with hallux valgus deformities, bilateral hammertoe deformities, more severe on the right, and bilateral calcaneal degenerative spurring.  

The Veteran was afforded a VA examination in February 1995 in connection with his original claim.  He reported that he had relative weakness and hammertoe deformity in the right foot prior to enlistment, and that treatment in service of an internal arch support aggravated his condition.  He reported that he was medically discharged from service as a result of his foot.  The Veteran's pertinent diagnoses were neurological deficit of the right lower extremity and bilateral pes cavus, more pronounced on the right.  No opinion as the etiology of the diagnosed disorders was provided.  

The Veteran's testimony at an August 1995 hearing reveals that he had a corn on his foot prior to service and that treatment for the corn consisting of a leather covered steel bar inserted into the arch of his shoe aggravated his condition and caused him to limp.  He further testified about being treated by a private physician shortly after discharge, but that the physician was deceased and the records were not available.  However, at his June 1997 hearing, the Veteran testified that he did not have any preexisting right foot disorders and that ill-fitting shoes in basic training caused his foot problems, and that the steel bar in his shoes caused his feet to become hammertoed.  

Lay statements from the Veteran's wife and friend dated in September 1997 reveal that the Veteran was healthy with no foot problems prior to service and that he was crippled in his right foot when discharged.  An October 2007 letter from Dr. P.C. reveals that the Veteran was diagnosed with severe metatarsalgia, painful and contracted hammertoes, and traumatic arthritis.  He opined that based on the Veteran's report of fracturing his foot in service, the Veteran's current condition might have resulted from his military injury.  The Veteran's testimony at his May 2011 hearing reiterated previous contentions that he did not have any right foot problems prior to service, and that ill-fitting shoes in service caused his current right foot problems, which were exacerbated by treatment consisting of a steel rod being placed in his shoe.  

Based on a review of the evidence, the Board finds that service connection for a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit is warranted.  Initially, the Board finds that the Veteran was sound when he entered service.  The presumption of soundness can only be rebutted by clear and unmistakable evidence that a disability preexisted service.  As noted above, the Veteran's STRs are not of record, so there is no enlistment examination to show whether the Veteran had any right foot disorders diagnosed at entrance to service.  Furthermore, although the Veteran has indicated in the past that he had a preexisting condition, he has also indicated that he did not have a preexisting service.  As such, the Board finds that clear and unmistakable evidence showing a preexisting right foot disorder at entrance to service has not been shown.  Although some evidence suggests right foot problems prior to service, such evidence does not equate to being clear and unmistakable.  Therefore, the Veteran was presumed sound at entrance to service.  

Here, the Veteran has continuously indicated that he first experienced right foot problems in service.  Furthermore, he has reported a continuity of symptomatology since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of right foot problems beginning in service and of a continuity of symptomatology.  

Additionally, the Veteran's contentions that his right foot problems began in service are supported by his wife's and friend's statements showing that the Veteran had right foot problems after service.  They are competent to report that the Veteran had right foot problems upon discharge from service.  Furthermore, there is no evidence in the record to indicate that they are not credible.  Moreover, the Veteran's DD 214, which shows that the Veteran received a medical discharge, lends further support to a finding that the Veteran's right foot problems had their onset in service.  Although his DD 214 does not show specifically why the Veteran was medically discharged, since the Veteran's STRs are not of record, and since the Veteran and his wife have provided credible and competent evidence of right foot problems upon discharge from service, the Board finds that it is reasonable to conclude that the Veteran was in fact discharged from service as a result of right foot problems.  In light of the Veteran's competent and credible reports, his wife's and friend's competent and credible reports, and his DD 214 showing a medical discharge, the Board finds that the evidence supports a finding of the onset of a right foot disorder in service and a continuity of symptomatology since service.  

In reaching this conclusion, the Board acknowledges Dr. P.C.'s opinion that the Veteran's current right foot disorders might be related to his service.  Dr. P.C. based his opinion on the Veteran's reported history.  As discussed above, since the Board finds the Veteran's reports of the onset of his right foot problems being in service and of a continuity of symptomatology credible, Dr. P.C.'s opinion based on his reports is probative evidence in favor of the Veteran's claim.  There are no medical opinions to the contrary.  
Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a credible report that his right foot problems, which is supported by his wife's statement.  Therefore, in addition to Dr. P.C.'s nexus opinion, the Board also concludes that the Veteran's and his wife's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the Veteran's, his wife's, and his friend's competent and credible lay statements, Dr. P.C.'s positive nexus opinion, as well as the pertinent medical evidence of record, and in affording the Veteran a heightened benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit that was incurred in service.  The evidence is in favor of the grant of service connection for a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit.  Service connection for a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a right foot disorder, to include hammertoes, arthritis, and pes cavus with complaints of neurological deficit is granted.


REMAND

As noted in the Introduction, in a January 2011 rating decision, the RO reopened a previously denied claim for service connection for right leg arthritis but denied the underlying de novo aspect of that appeal.  In March 2011, the Veteran submitted a notice of disagreement for that rating decision.

The Board observes that no statement of the case (SOC) has been issued as to the Veteran's claim.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide the Veteran with a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg arthritis.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


